Modified and rehearing denied April 13, 1920.
Petition for Rehearing.
(188 Pac. 962.)
Department 2.
On petition for rehearing, former opinion modified and rehearing denied.
Modified. Rehearing Denied.-
Messrs. Carey £ Kerr and Mr. Omar C. Spencer, for the petition.

Messrs. Snow, Bronaugh £ Thompson, contra.

JOHNS, J.
In answer to the petition for rehearing, there is one feature of the former opinion which should be corrected. The complaint was founded upon the policy of life insurance, and there is no allegation or proof that the defendant was ever asked, or that it refused, to furnish a copy of the original policy or to give any information concerning it. Under the provisions of Chapter 95, Laws of 1917, the plaintiff is entitled to have the cause remanded, to file an amended complaint, and to have her cáse tried as an action at law. The former opinion will be modified, *28with leave to the plaintiff to apply to the Circuit Court so to amend her pleadings.
The petition for rehearing is denied.
Former Opinion Modified and Rehearing Denied.
McBride, C. J., and Bennett, J., concur.
Bean, J., dissents.